Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “the substrate contacts” in line 2.  For the purpose of examination, it is considered as “substrate contacts”. Appropriate correction is required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7,9,11-20 of U.S. Patent No. US 11222986 B2 (hereafter ’986). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

17/528716
‘986
1. A semiconductor device, comprising: 
a substrate having a semiconductor material; 
a field oxide layer on the substrate; and 
a trench capacitor in the substrate, the trench capacitor including: 
trenches in the semiconductor material; 
a capacitor dielectric on the semiconductor material in each of the trenches; 
a trench-fill material on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive, the trench-fill material providing a first plate of the trench capacitor and the semiconductor material providing a second plate of the trench capacitor; and 
trench contacts through the field oxide layer to the trench-fill material in each of the trenches, 





wherein a portion of the capacitor dielectric extends into the field oxide layer, between a first segment of the field oxide layer and a second segment of the field oxide layer, the first segment being located over the trench-fill material in each trench, and the second segment being located over the semiconductor material.

2. The semiconductor device of claim 1, wherein the capacitor dielectric includes a silicon-nitrogen compound.

3. The semiconductor device of claim 2, wherein the capacitor dielectric includes an outer layer of silicon dioxide contacting the semiconductor material of the substrate, a center layer including the silicon-nitrogen compound, the silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride, and an inner layer of silicon dioxide contacting the trench-fill material.

4. The semiconductor device of claim 1, the trench capacitor further including a metal silicide layer on the semiconductor material in substrate contacts.

5. The semiconductor device of claim 4, wherein a portion of the semiconductor material of the substrate extends into the field oxide layer along the portion of the capacitor dielectric extending into the field oxide layer.

6. The semiconductor device of claim 4, wherein the trench-fill material includes polycrystalline silicon, and a portion of the polycrystalline silicon extends into the field oxide layer along the portion of the capacitor dielectric extending into the field oxide layer.

7. A method of forming a semiconductor device, comprising: 
forming a trench capacitor in a substrate, by a process including: 
forming trenches in a semiconductor material of the substrate; 
forming a capacitor dielectric on the semiconductor material in each of the trenches;
forming a trench-fill material on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive; 
forming a field oxide layer on the substrate over the trenches and the semiconductor material between the trenches, wherein a portion of the capacitor dielectric extends into the field oxide layer, between a first segment of the field oxide layer and a second segment of the field oxide layer, the first segment being located over the trench-fill material in each trench, and the second segment being located over the semiconductor material; and 





forming trench contacts to the trench-fill material in each of the trenches.

8. The method of claim 7, wherein forming the capacitor dielectric includes: 
forming an outer layer of silicon dioxide contacting the semiconductor material of the substrate; 
forming a center layer including a silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride; and 
forming an inner layer of silicon dioxide contacting the trench-fill material.

9. The method of claim 8, wherein forming the outer layer of silicon dioxide includes a thermal oxidation process, and forming the center layer includes a chemical vapor deposition (CVD) process.

10. The method of claim 7, wherein forming the field oxide layer includes: 
removing the semiconductor material from the substrate around the trenches and removing the trench-fill material in the trenches to form a shallow trench in the substrate and the trench-fill material, wherein a portion of the capacitor dielectric extends into the shallow trench; 
forming a dielectric fill layer over the substrate, the dielectric fill layer extending into the shallow trench and surrounding the portion of the capacitor dielectric extending into the shallow trench; and 
removing the dielectric fill layer from over the substrate outside the shallow trench, leaving the dielectric fill layer in the shallow trench to provide the field oxide layer, the dielectric fill layer over the trench-fill material providing the first segment of the field oxide layer, and the dielectric fill layer over the semiconductor material providing the second segment of the field oxide layer.

11. The method of claim 10, further including: 
forming a silicide blocking layer over the field oxide layer above the portion of the capacitor dielectric extending into the shallow trench; and 
forming a metal silicide layer on the trench contacts and on the substrate contacts, wherein the silicide blocking layer is free of the metal silicide layer.

12. The method of claim 11, wherein the silicide blocking layer contacts the portion of the capacitor dielectric extending into the field oxide layer.

13. The method of claim 11, wherein removing the semiconductor material to form the shallow trench leaves a portion of the semiconductor material of the substrate extending into the shallow trench along the portion of the capacitor dielectric extending into the shallow trench.

14. The method of claim 13, wherein the silicide blocking layer contacts the portion of the semiconductor material of the substrate extending into the field oxide layer.

15. The method of claim 11, wherein the trench-fill material includes polycrystalline silicon, and removing the semiconductor material to form the shallow trench leaves a portion of the polycrystalline silicon extending into the shallow trench along the portion of the capacitor dielectric extending into the shallow trench.

16. The method of claim 15, wherein the silicide blocking layer contacts the portion of the polycrystalline silicon extending into the field oxide layer.

17. A semiconductor device, comprising: 
a substrate having a semiconductor material; 
a field oxide layer on the substrate; and 
a trench capacitor in the substrate, the trench capacitor including: 
trenches in the semiconductor material; 
a capacitor dielectric on the semiconductor material in each of the trenches; 
a trench-fill material on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive, the trench-fill material providing a first plate of the trench capacitor and the semiconductor material providing a second plate of the trench capacitor; 
trench contacts through the field oxide layer to the trench-fill material in each of the trenches; and 
substrate contacts to the semiconductor material in a region around the trenches, wherein the trench capacitor is free of contacts to the semiconductor material between the trenches.










18. The semiconductor device of claim 17, wherein the capacitor dielectric includes a silicon-nitrogen compound.

19. The semiconductor device of claim 18, wherein the capacitor dielectric includes an outer layer of silicon dioxide contacting the semiconductor material of the substrate, a center layer including the silicon-nitrogen compound, the silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride, and an inner layer of silicon dioxide contacting the trench-fill material.

20. The semiconductor device of claim 17, the trench capacitor further including a metal silicide layer on the semiconductor material in the substrate contacts.
1. A semiconductor device, comprising: 
a substrate having a semiconductor material; 
a field oxide layer on the substrate; and 
a trench capacitor in the substrate, the trench capacitor including: 
trenches in the semiconductor material; 
a capacitor dielectric on the semiconductor material in each of the trenches; 
a trench-fill material on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive, the trench-fill material providing a first plate of the trench capacitor and the semiconductor material providing a second plate of the trench capacitor; 
trench contacts through the field oxide layer to the trench-fill material in each of the trenches; and 
substrate contacts to the semiconductor material in a region around the trenches, wherein the trench capacitor is free of contacts to the semiconductor material between the trenches; 
wherein a portion of the capacitor dielectric extends into the field oxide layer, between a first segment of the field oxide layer and a second segment of the field oxide layer, the first segment being located over the trench-fill material in each trench, and the second segment being located over the semiconductor material.

2. The semiconductor device of claim 1, wherein the capacitor dielectric includes a silicon-nitrogen compound.

3. The semiconductor device of claim 2, wherein the capacitor dielectric includes an outer layer of silicon dioxide contacting the semiconductor material of the substrate, a center layer including the silicon-nitrogen compound, the silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride, and an inner layer of silicon dioxide contacting the trench-fill material.

4. The semiconductor device of claim 1, the trench capacitor further including a metal silicide layer on the semiconductor material in the substrate contacts.

7. The semiconductor device of claim 5, wherein a portion of the semiconductor material of the substrate extends into the field oxide layer along the portion of the capacitor dielectric extending into the field oxide layer.

9. The semiconductor device of claim 5, wherein the trench-fill material includes polycrystalline silicon, and a portion of the polycrystalline silicon extends into the field oxide layer along the portion of the capacitor dielectric extending into the field oxide layer.

11. A method of forming a semiconductor device, comprising: 
forming a trench capacitor in a substrate, by a process including: 
forming trenches in a semiconductor material of the substrate; 
forming a capacitor dielectric on the semiconductor material in each of the trenches;
forming a trench-fill material on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive; 
forming a field oxide layer on the substrate over the trenches and the semiconductor material between the trenches, wherein a portion of the capacitor dielectric extends into the field oxide layer, between a first segment of the field oxide layer and a second segment of the field oxide layer, the first segment being located over the trench-fill material in each trench, and the second segment being located over the semiconductor material; 
forming substrate contacts to the semiconductor material, in a region around the trenches, wherein no contacts to the semiconductor material are formed between the trenches; and 
forming trench contacts to the trench-fill material in each of the trenches.

12. The method of claim 11, wherein forming the capacitor dielectric includes: 
forming an outer layer of silicon dioxide contacting the semiconductor material of the substrate; 
forming a center layer including a silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride; and 
forming an inner layer of silicon dioxide contacting the trench-fill material.

13. The method of claim 12, wherein forming the outer layer of silicon dioxide includes a thermal oxidation process, and forming the center layer includes a chemical vapor deposition (CVD) process.

14. The method of claim 11, wherein forming the field oxide layer includes: 
removing the semiconductor material from the substrate around the trenches and removing the trench-fill material in the trenches to form a shallow trench in the substrate and the trench-fill material, wherein a portion of the capacitor dielectric extends into the shallow trench; 
forming a dielectric fill layer over the substrate, the dielectric fill layer extending into the shallow trench and surrounding the portion of the capacitor dielectric extending into the shallow trench; and 
removing the dielectric fill layer from over the substrate outside the shallow trench, leaving the dielectric fill layer in the shallow trench to provide the field oxide layer, the dielectric fill layer over the trench-fill material providing the first segment of the field oxide layer, and the dielectric fill layer over the semiconductor material providing the second segment of the field oxide layer.

15. The method of claim 14, further including: 
forming a silicide blocking layer over the field oxide layer above the portion of the capacitor dielectric extending into the shallow trench; and 
forming a metal silicide layer on the trench contacts and on the substrate contacts, wherein the silicide blocking layer is free of the metal silicide layer.

16. The method of claim 15, wherein the silicide blocking layer contacts the portion of the capacitor dielectric extending into the field oxide layer.

17. The method of claim 15, wherein removing the semiconductor material to form the shallow trench leaves a portion of the semiconductor material of the substrate extending into the shallow trench along the portion of the capacitor dielectric extending into the shallow trench.

18. The method of claim 17, wherein the silicide blocking layer contacts the portion of the semiconductor material of the substrate extending into the field oxide layer.

19. The method of claim 15, wherein the trench-fill material includes polycrystalline silicon, and removing the semiconductor material to form the shallow trench leaves a portion of the polycrystalline silicon extending into the shallow trench along the portion of the capacitor dielectric extending into the shallow trench.

20. The method of claim 19, wherein the silicide blocking layer contacts the portion of the polycrystalline silicon extending into the field oxide layer.

1. A semiconductor device, comprising: 
a substrate having a semiconductor material; 
a field oxide layer on the substrate; and 
a trench capacitor in the substrate, the trench capacitor including: 
trenches in the semiconductor material; 
a capacitor dielectric on the semiconductor material in each of the trenches; 
a trench-fill material on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive, the trench-fill material providing a first plate of the trench capacitor and the semiconductor material providing a second plate of the trench capacitor; 
trench contacts through the field oxide layer to the trench-fill material in each of the trenches; and 
substrate contacts to the semiconductor material in a region around the trenches, wherein the trench capacitor is free of contacts to the semiconductor material between the trenches; 
wherein a portion of the capacitor dielectric extends into the field oxide layer, between a first segment of the field oxide layer and a second segment of the field oxide layer, the first segment being located over the trench-fill material in each trench, and the second segment being located over the semiconductor material.


2. The semiconductor device of claim 1, wherein the capacitor dielectric includes a silicon-nitrogen compound.

3. The semiconductor device of claim 2, wherein the capacitor dielectric includes an outer layer of silicon dioxide contacting the semiconductor material of the substrate, a center layer including the silicon-nitrogen compound, the silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride, and an inner layer of silicon dioxide contacting the trench-fill material.

4. The semiconductor device of claim 1, the trench capacitor further including a metal silicide layer on the semiconductor material in the substrate contacts.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0181353 A1 (“Ando”) in view of US 2003/0134468 A1 (“Wang”) and US 2009/0174031 A1 (“Wang2”).

Regarding claim 17, Ando shows (Fig. 1-17) a semiconductor device, comprising: 
a substrate (112) having a semiconductor material (para 44); 
a field oxide layer (110) on the substrate; and 
a trench capacitor (para 70) in the substrate, the trench capacitor including: 
trenches (116) in the semiconductor material; 
a capacitor dielectric (118) on the semiconductor material in each of the trenches; 
a trench-fill material (134) on the capacitor dielectric in each of the trenches, the trench-fill material being electrically conductive (electrode, para 63), the trench-fill material providing a first plate of the trench capacitor and the semiconductor material providing a second plate of the trench capacitor (trench capacitor 100, para 70).
Ando does not show trench contacts through the field oxide layer to the trench-fill material in each of the trenches; and 
substrate contacts to the semiconductor material in a region around the trenches, wherein the trench capacitor is free of contacts to the semiconductor material between the trenches.
Wang shows (Fig. 11b) trench contacts (17) through the field oxide layer (9) to the trench-fill material (4) in each of the trenches.


It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wang, with trench contact through field oxide, to the invention of Ando.
The motivation to do so is that the combination produces the predictable result of protecting the trench material. 
Ando in view of Wang does not show substrate contacts to the semiconductor material in a region around the trenches, wherein the trench capacitor is free of contacts to the semiconductor material between the trenches.
Wang2 shows (Fig. 6) substrate contacts (606, 607, para 216-217) to the semiconductor material (612, doped substrate region, para 208) in a region around the trenches (DT, para 207).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wang2, with substrate contact, to the invention of Ando in view of Wang.
The motivation to do so is that the combination produces the predictable result of reduced substrate resistance due to a  better contact.  
Ando in combination with Wang and Wang2 teaches the limitation the trench capacitor is free of contacts to the semiconductor material between the trenches.

2. Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Wang and Wang2, as applied to claim 17 above, further in view of US 2009/0269931 A1 (“Neuilly”).

Regarding claim 18, Ando shows the capacitor dielectric (118, para 91).
Ando in view of Wang and Wang2 does not show the capacitor dielectric includes a silicon-nitrogen compound.
Neuilly shows (Fig. 6c) the capacitor dielectric (668, para 76) includes a silicon-nitrogen compound (para 76).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Neuilly, with capacitor dielectric made of silicon-nitrogen compound, to the invention of Ando in view of Wang and Wang2.
The motivation to do so is that the combination produces the predictable result of suitable dielectric known in the art (para 76). 

Regarding claim 19, Ando shows capacitor dielectric.
Ando in view of Wang and Wang2 does not show wherein the capacitor dielectric includes an outer layer of silicon dioxide contacting the semiconductor material of the substrate, a center layer including the silicon-nitrogen compound, the silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride, and an inner layer of silicon dioxide contacting the trench-fill material.
Neuilly shows (Fig. 6c) wherein the capacitor dielectric (668, para 76) includes an outer layer of silicon dioxide contacting the semiconductor material of the substrate, a center layer including the silicon-nitrogen compound, the silicon-nitrogen compound selected from a group consisting of silicon nitride and silicon oxynitride, and an inner layer of silicon dioxide contacting the trench-fill material (para 76).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Neuilly, with capacitor dielectric made of ONO, to the invention of Ando in view of Wang and Wang2.
The motivation to do so is that the combination produces the predictable result of suitable dielectric known in the art (para 76). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819